DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaff et al (US 2014/0154819) in view of Hausmann et al (US 2003/0215962) and Mitrovic (US 2006/0175305). 
Gaff shows the method claimed including a processing unit (405) that is external to a radio frequency RF environment generating a plurality of command and control signals (para 61) based on a process recipe (e.g., temperature profile) which would include a first signal and a second signal, converting the signals into alternative signals which are transmitted to a converter (406) within the RF environment that is within a processing chamber (Figures 2 and 10 show the converter (406) that is a part of a switching electronics board (226) which is shown to be within the RF environment that is within the processing chamber 102), the converter (406) converting the alternative signal into a third signal for controlling a plurality of first elements, including a plurality of heating elements (216), disposed within the RF environment via one or more first devices (e.g., a switching electronics board 226, a processor 316, a power switching device 402), and controlling a second plurality of elements (e.g., power supplies and RF filters as shown in Figure 10) with a second signal generated by the external processing unit as the plurality of second elements is controlled by the switching electronics board (226) in communication with the external processing unit (405; also, see para 0059-0062) wherein the first plurality of elements (e.g. heaters) and the second plurality of elements (power sources/filters) are controlled based on the process recipe. But, Gaff does not explicitly show one or more second devices using the second signal of the external processing device (405) wherein the second device is disposed outside the processing chamber, and the first plurality of elements and the second plurality of elements that are controlled substantially simultaneously. 
 Hausmann shows it is known to provide one or more control devices (160) disposed outside an RF environment for controlling a plurality of elements (e.g., power supplies 150, 161) which are also disposed outside of the RF environment wherein the plurality of elements (e.g., power supplies) are controlled by the one or more control devices (160). 
Mitrovic also shows it is known to provide one or more control devices (55) disposed outside an RF environment for controlling a second plurality of elements (control units shown by elements 200, 208, 260, 236) that is outside of the RF environment wherein a first plurality of heating elements (130) and the second plurality of elements are controlled by the control device to achieve a desired temperature condition or a process recipe that is inputted. Also see para (0035) and (0047), and see Figure 10.  
In view of Hausmann and Mitrovic, it would have been obvious to one of ordinary skill in the art to adapt Gaff with one or more second control devices disposed outside of the RF environment for controlling a plurality of the second elements which are also disposed outside the RF environment so that the second elements including the power supply or other controller units that are protected from the effects of the RF environment wherein the processing device (405) of Gaff would simultaneously control both the first plurality of elements using the first signal and the second plurality of elements using the second signal as the power source would need to be supplied substantially simultaneously to control and operate the first and second plurality of elements and provide the desired heating outputs based on the process recipe to predictably and adequately perform the desired operations as known in the art. 
With respect to claim 3, Gaff further shows the first plurality of elements disposed within an electrostatic chuck (202) wherein the first plurality of elements, which includes a plurality of heating elements (216), is configured to elevate a temperature of a substrate support assembly wherein the temperature would be elevated from an initial/beginning first temperature to a second/desired temperature specified in the process recipe.  
With respect to claim 4, Gaff further shows a plurality of temperature zones which are laterally separated and associated with the first plurality of elements wherein one or more of the temperature zones are heated relative to each other by using the first plurality of elements. Also, see Figure 8A  
With respect to claim 5, Gaff further shows the one or more first devices (216) are disposed in an electrically conductive housing shown by a facilities plate (224) and a distribution plate (228) which are made of electrically conductive material to shield the first devices from RF noises (also, see para 0032). 
With respect to claim 6, Gaff further shows the processing device including a computer which would have a user interface to user input/commands that comprises the process recipe such as a temperature profile. Also, see para 0069.
With respect to claim 7, Gaff further shows a power supply that transmit power over a power line (403) to the first plurality of elements wherein the power line is coupled to an RF filter (401). 
With respect to claims 8 and 9, Mitrovic shows it is known to provide the microprocessor controller having a digital I/O port including D/A or A/D converter which indicates for a digital/analog or analog/digital converter wherein such converter would have a digital device that feeds a digital signal and an analog device that receives an analog signal or vice versa, and it would have been obvious to one of ordinary skill in the art to adapt Gaff with the controller having the second device with a switchable digital/analog output connected to the plurality of elements/heating elements that enables or disables power applied thereto to further control the desired processing recipe. Also, see para (0047). 
With respect to claim 10, Gaff further shows sensors including temperature sensors for monitoring and measuring temperatures for devices/elements in the RF environment wherein corrective actions are made/performed via the processor (405) to predictably achieve the desired operating data/temperatures as known in the art (also, see para 0062 and 0069).  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaff in view of Hausmann and Mitrovic as applied to claims 1 and 3-10 above, and further in view of Pease et al (US 2013/0220989).
Gaff in view of Hausmann and Mitrovic shows the method claimed except for the one or more first devices comprising one or more pulse width modulation (PWM) circuits. 
Pease shows it is known to provide a heater control that includes switching/control circuits using power width modulation circuits for modulating a power output. Also see para [0050]. 
In view of Pease, it would have been obvious to one of ordinary skill in the art to adapt Gaff, as modified by Hausmann and Mitrovic, with the one or more first devices having one or more switching devices with power width modulation circuits that are known to modulate a power output to control power being applied to the first plurality of elements/heating elements to predictably achieve the desired temperature profile or processing recipe in heating zones associated with the heating elements.
Claims 11, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaff et al (US 2014/0154819). 
Gaff shows the system claimed including one or more first devices (e.g., a switching electronics board 226, a processor 316, a power switching device 402) disposed in a radio frequency (RF) environment wherein each of the first devices is operably coupled to a corresponding element of a first plurality of elements, shown by a plurality of heating elements (216), to control power provided to the corresponding element, a converter (406) disposed in the RF environment  and coupled to the first devices as shown in Figure 10 with a non-conductive communication link (407) between the first device and a controller (405) outside of the RF environment wherein the controller provides a real-time logic control (para 0066), and the external controller includes a user input shown by a computer that receives a process recipe (e.g. temperature profile; also, see para 0066), and the first plurality of elements disposed in the RF environment and a second plurality of elements (power sources/filters) disposed outside of the RF environment are controlled based on the process recipe. But, Gaff does not explicitly show the first plurality of elements and the second plurality of elements that are controlled substantially simultaneously. 
However, it would have been obvious to one of ordinary skill in the art to adapt Gaff with the first plurality of elements and the second plurality of elements that are controlled substantially simultaneously as the power source would need to be supplied substantially simultaneously to control and operate the first and second plurality of elements to provide the desired heating outputs based on the process recipe to predictably and adequately perform the desired operations as known in the art. 
With respect to claim 13, Gaff further shows the first plurality of elements disposed within an electrostatic chuck (202) wherein the first plurality of elements, which includes a plurality of heating elements (216), is configured to elevate a temperature of a substrate support assembly wherein the temperature would be elevated from an initial/beginning first temperature to a second/desired temperature specified in the process recipe.  
With respect to claim 14, Gaff further shows a plurality of temperature zones which are laterally separated and associated with the first plurality of elements wherein one or more of the temperature zones are heated relative to each other by using the first plurality of elements. Also, see Figure 8A  
With respect to claim 15, Gaff further shows the one or more first devices (216) are disposed in an electrically conductive housing shown by a facilities plate (224) and a distribution plate (228) which are made of electrically conductive material to shield the first devices from RF noises (also, see para 0032). 
With respect to claim 16, Gaff further shows a power supply that transmit power over a power line (403) to the first plurality of elements wherein the power line is coupled to an RF filter (401). 
With respect to claims 19 and 20, Gaff further shows sensors including temperature sensors for monitoring and measuring temperatures for devices/elements in the RF environment wherein corrective actions are made/performed via the controller/processor (405) to predictably achieve the desired operating data/temperatures as known in the art (also, see para 0062 and 0069), and it would have been obvious for the controller to control not only the first plurality of elements to control and achieve the desired temperature but also the second plurality of elements such as the power supplies to control the power output to the first plurality of elements to predictably achieve the desired temperature. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaff as applied to claims 11, 13-16, 19 and 20 above, and further in view of Pease et al (US 2013/0220989).
Gaff shows the system claimed except for the one or more first devices comprising one or more pulse width modulation (PWM) circuits. 
Pease shows it is known to provide a heater control that includes switching/control circuits using power width modulation circuits for modulating a power output. Also see para [0050]. 
In view of Pease, it would have been obvious to one of ordinary skill in the art to adapt Gaff with the one or more first devices having one or more switching devices with power width modulation circuits that are known to modulate a power output to control power being applied to the first plurality of elements/heating elements to predictably achieve the desired temperature profile or processing recipe in heating zones associated with the heating elements.
Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaff as applied to claims 11, 13-16, 19 and 20 above, and further in view of Hausmann et al (US 2003/0215962) and Mitrovic (US 2006/0175305). 
Gaff shows the system claimed except for one or more second devices for controlling the second plurality of elements wherein the one or more second devices has a switchable digital or analog output to control power to the one or  more second plurality of elements. 
Hausmann shows it is known to provide one or more control devices (160) disposed outside an RF environment for controlling a plurality of elements (e.g., power supplies 150, 161) which are also disposed outside of the RF environment wherein the plurality of elements (e.g., power supplies) are controlled by the one or more control devices (160). 
Mitrovic also shows it is known to provide one or more control devices (55) disposed outside an RF environment for controlling a second plurality of elements (control units shown by elements 200, 208, 260, 236) that is outside of the RF environment wherein a first plurality of heating elements (130) and the second plurality of elements are controlled by the control device to achieve a desired temperature condition or a process recipe that is inputted. Mitrovic further shows it is known to provide the microprocessor controller having a digital I/O port including D/A or A/D converter which indicates for a digital/analog or analog/digital converter wherein such converter would have a digital device that feeds a digital signal and an analog device that receives an analog signal or vice versa. Also see para (0035) and (0047), and see Figure 10.  
In view of Hausmann and Mitrovic, it would have been obvious to one of ordinary skill in the art to adapt Gaff with one or more second control devices disposed outside of the RF environment for controlling a plurality of the second elements which are also disposed outside the RF environment so that the second elements including the power supply or other controller units that are protected from the effects of the RF environment wherein the processing device (405) of Gaff would simultaneously control both the first plurality of elements and the second plurality of elements to predictably and adequately perform the desired operations as known in the art; and it would also have been obvious to adapt Gaff with the controller having the second device with a switchable digital/analog output connected to the plurality of elements/heating elements that enables or disables power applied thereto to further control the desired processing recipe as Mitrovic further shows it is known to provide the control unit having digital devices and analog devices connected to the plurality of elements/heating elements that enables or disables power applied thereto to further control the desired processing recipe. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,820,378 (hereinafter US ‘378). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘378 show the recited elements including generating a first and a third signal by a processing device wherein the first signal is converted to an alternative signal and transmitted over a non-conductive communication link, converting the alternative signal to another signal by the converter in the RF environment, and controlling a second plurality of elements via second/additional devices wherein the first and second plurality of elements are controlled simultaneously based on a process recipe. 
While the claims are not identical, the more detailed claim scope of US ‘378 is deemed to anticipate the broad scope of the pending application claims and that the variants of the pending claims, including all other independent and depend claims,  are also deemed obvious variants of the claims of US ‘378 as the claims of US ‘378 teach for the heating elements to heat, which would elevate temperatures, at least one heating zone associated with the one or more heating elements.   
Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,820,378 (hereinafter US ‘378) in view of Gaff et al (US 2014/0154819).
US ‘378 teaches for the method and system claimed except for the one or more first devices that are disposed in an electrically conductive housing. 
Gaff shows it is known to provide one or more first devices (216) that are disposed in an electrically conductive housing shown by a facilities plate (224) and a distribution plate (228) which are made of electrically conductive material (also, see para 0032). 
In view of Gaff, it would have been obvious to one of ordinary skill in the art to adapt US ‘378 with the one or more first devices in an electrically conductive housing so that the one or more first devices are further protected and shield from RF noises. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761